This office action is in response to Applicants’ amendments/remarks received June 7, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claim 1 has been amended and is now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  claim 1 was originally directed to a pediocin PA-1 substance produced from a recombinant yeast strain which is transformed with a DNA sequence coding for pediocin PA-1 (see claims filed August 4, 2020, and the non-final office action of February 11, 2021).  Amended claim 1 is now directed to a pediocin PA-1 substance comprising:  a Pichia pastoris strain X33::ped deposited as NRRL Y-67635 as a plasmid; and a pair of oligonucleotides used as primers to generate an optimized DNA sequence for said Pichia pastoris strain X33::ped.
Since Applicants have received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-7, 20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 C.F.R. 1.142(b) and MPEP § 821.03.
Claims 8-19 are under consideration.

Priority:  This instant application has an effective filing date of January 1, 2019.

Objections and Rejections
Where the description of a patent application discusses a sequence of 10 or more nucleotide bases or 4 or more amino acids, reference must be made to the sequence by use of the sequence identifier preceded by “SEQ ID NO:” in the text of the description even if the sequence is also embedded in the text of the description of the patent application (see 37 CFR 1.821, especially paragraphs (a)-(d)).  The sequence identifier may be used in either the drawing or the Brief Description of Drawings (see MPEP 2422).

Objection to the Specification:
The specification is objected to for failure to comply with the sequence rules for the reasons as
given above.  The specification refers to sequences without identifiers at:  see at least the amendments to the specification submitted June 7, 2021, i.e. paragraphs 00064, 00065, 00066, 00067.  The sequences must be in computer readable form (CRF) for search.  See also MPEP 2422 for sequence compliance requirements.

	Reply:  In view of the amendments to the specification received June 7, 2021, the specification remains objected for failure to comply with the sequence rules.  As noted above, amended paragraphs 00064, 00065, 00066, 00067 disclose sequences without reference to a sequence identifier, i.e. “SEQ ID NO: X”.  

Claim 9 is objected to because of the following informalities:  claim 9 recites sequences without reference or reciting a sequence identifier, i.e. “SEQ ID NO: X”.  Appropriate correction 

Claim 8 is objected to because of the following informalities:  in claim 8(i), the term “Pachia” should be amended to “Pichia”.  Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is drawn to a method for producing an active pediocin PA- from a yeast strain comprising steps (i), (ii), and (iii).  Claim 8(i) recites transforming a DNA sequence coding for said pediocin PA-1 using a polymerase chain reaction (PCR) using a Pichia pastoris strain X33::ped deposited as NRRL Y-67635 as a plasmid and a pair of oligonucleotide primers to produce a recombinant yeast strain.  Claim 8(i) is confusing and it is not clear how a DNA sequence is transformed using PCR using a Pichia pastoris strain.  It is not clear how the Pichia pastoris strain is deposited as a plasmid and a pair of oligonucleotide primers.  Further clarification and/or correction is requested.  Additionally, it is usually known that DNA encodes protein and that it is a host cell that is transformed.  Further clarification is requested.
10 recites the limitation "said present conditions" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 10 recites “yeast cells”.  The claim is dependent on claim 8, which recites “recombinant yeast strain.”  It is unclear if the yeast cells recited in claim 10 are referring to the “recombinant yeast strain” of claim 8.  Further clarification and/or correction is requested.
Claims 9, 11-19 are included in this rejection because they are dependent on the above claims and fail to cure their defects.

Reply:  In view of Applicants’ amendments, claims 8-19 are rejected under 35 U.S.C. 112(b) for the reasons noted above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11, 13-14, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeman et al. (1999 Yeast 15:  647-656; previously cited) in view of Gutiérrez et al. (2005 Antimicrobial Agents and Chemotherapy 49(7):  3004-3008; previously cited), Garsa et al. (2014 .
Schoeman et al. disclose constructing a S. cerevisiae comprising a pedA gene from P. acidilactici to obtain a yeast strain that produces biologically active pediocin PA-1 and culturing the yeast strain under conditions to express and produce pediocin PA-1 (at least p. 648-650).  Schoeman et al. disclose the pediocin PA-1 is secreted in yeast and bacterial activity is present in culture supernatants of the S. cerevisiae transformed with pedA (at least p. 653).  Schoeman et al. disclose that the size of yeast-derived pediocin is similar to bacterial pediocin and the activity spectrum for the recombinant pediocin also proved to be the same as for antibacterial peptide produced by P. acidilactici PAC 1.0…these results indicate that the bactericidal activity of the recombinant pediocin was not altered by the yeast (at least p. 655).  Schoeman et al. disclose purified bacteriocins are used as food additives (at least p. 648).  Schoeman et al. do not explicitly teach purification of the pediocin PA-1.
Gutiérrez et al. disclose production of a pediocin-like bacteriocin in the yeast Pichia pastoris (p. 3004).  Gutiérrez et al. disclose the pediocin-like bacteriocin is cloned into pPICZαA by PCR amplification and primers (p. 3004); plasmid pPICZαA was selected as the expression vector because it contains the S. cerevisiae alpha mating factor (α-MF prepro) leader sequence to target fused proteins to the secretory pathway, a methanol-inducible promoter, and the AOX1 region, which allows integration of the vector into the P. pastoris genome, where the P. pastoris cells are X-33 strains provided by Invitrogen (p. 3004-3005).  Gutiérrez et al. disclose increased production of the pediocin-like bacteriocin in P. pastoris X-33 (p. 3005).  Gutiérrez et al. disclose purification of the pediocin-like bacteriocin by at least cation-exchange chromatography and hydrophobic-interaction chromatography (at least p. 3006).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrive at the claimed method for producing an active pediocin PA-1 from a yeast strain, comprising transforming a DNA sequence encoding for pediocin PA-1 into a Pichia pastoris X-33 strain under conditions to produce a biologically active pediocin PA-1, wherein the DNA sequence is constructed from a pedA gene cloned into a plasmid pPICZαA by PCR and primers, culturing the yeast strain under conditions to express and produce active pediocin PA-1, and purifying the culture supernatant by known purification steps including cation-exchange chromatography and hydrophobic interaction chromatography, to obtain active pediocin PA-1 (at least claims 8, 19).  The motivation to do so is given by the prior art.  Schoeman et al. disclose constructing a S. cerevisiae comprising a pedA gene from P. acidilactici to obtain a yeast strain that produces biologically active pediocin PA-1 and culturing the yeast strain under conditions to express and produce pediocin PA-1.  It is disclosed that bacteriocins, including pediocin PA-1, should be developed in purified form for use preserving food (Gutiérrez et al., Garsa et al.).  Gutiérrez et al. disclose S. cerevisiae has not always proven to be ideal as a foreign gene expression host, including heterologous production of bacteriocins (p. 3005).  Gutiérrez et al./Invitrogen disclose high level expression of active proteins with the Pichia pastoris expression system comprising pPICZαA.  Therefore, one of ordinary skill would have reasonable motivation to substitute the Pichia pastoris X-33 yeast strain and pPICZαA for the S. cerevisiae and vector in the method of producing active pediocin PA-1 of Schoeman et al. 
Regarding instant claim 8(i), it is disclosed in the instant specification that the recited Pichia pastoris strain X33::ped deposited as NRRL Y-67635 is a Pichia pastoris X-33 strain transformed with pedA cloned into the vector pPICZαA (application publication paragraphs 0040-0042).  As noted above, the prior art (Gutiérrez et al.) disclose transforming a Pichia pastoris X-33 strain with pPICZαA comprising the bacteriocin of interest.  The pediocin-like bacteriocin is cloned into pPICZαA by PCR amplification and a pair of primers (Gutiérrez et al. p. 3004).  Schoeman et al. also disclose cloning pedA into a plasmid by PCR and a pair of primers (p. 650).  Therefore, it would have been obvious to arrive at a Pichia pastoris strain X33 similar to the Pichia pastoris strain X33 recited and transformed with pedA cloned into pPICZa, for expressing active pediocin PA-1.
Regarding instant claims 10-11, 13-14, 16-18, Schoeman et al. disclose yeast strains are cultured in YPD (1% yeast extract, 2% peptone, 2% glucose) and grown in SC medium (0.67% yeast nitrogen base, 2% glucose) at 30° C (at least p. 649-650).  Gutiérrez et al. disclose growth conditions in a buffered methanol minimal (BMM) medium (1.34% yeast nitrogen base, 4 x 10-5% biotin, 100 mM potassium phosphate, pH 6.0, 0.5% methanol) and BMMY (BMM with 1% yeast extract and 2% peptone) to induce production (at least p. 3004).  Therefore, it would have been obvious to arrive at the claimed conditions of culturing yeast in a growth medium and an inducible medium at a temperature range 25-37° C, where conditions comprising agitation (thereby introducing oxygen) are well known to one of ordinary skill in cell culture growth and 
Regarding instant claim 9, as noted above, Gutiérrez et al. disclose the pediocin-like bacteriocin is cloned into pPICZαA by PCR amplification and a pair of primers, at sites XhoI-XbaI (p. 3004).  Schoeman et al. disclose cloning pedA into a plasmid by PCR and a pair of primers (p. 650).  Invitrogen discloses the vector map of the pPICZ/pPICZαA, including sites XhoI and NotI (p. 5).  Therefore, it would have been obvious to arrive at the claimed pair of primers by routine optimization because the pedA gene and pPICZαA vector map were known, the prior art disclose the advantages of pPICZαA in a P. pastoris X-33 expression system, and methods of cloning a gene of interest (i.e. pedA) by PCR were known and routine. 

Claims 8, 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeman et al. (1999 Yeast 15:  647-656; previously cited) in view of Gutiérrez et al. (2005 Antimicrobial Agents and Chemotherapy 49(7):  3004-3008; previously cited), Invitrogen (Invitrogen Pichia Pastoris Expression System 2006:  4 pages; previously cited), and Sigma (Sigma Aldrich Introduction to Yeast Media Technical Document:  5 pages; obtained from the internet on February 9, 2021; previously cited).
The teachings of Schoeman et al. and Gutiérrez et al. over at least instant claims 8, 10-11, 13-14, 16-18, are noted above.  The cited art references do not explicitly teach glycerol and tryptone.
Sigma discloses types of yeast media and yeast media options.  Sigma discloses other supplements for yeast cultures include peptone and glycerol (at least p. 3).  The Sigma reference 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute or incorporate glycerol and tryptone into the yeast culture medium disclosed in Schoeman et al. and Gutiérrez et al. (instant claims 12, 15).  The motivation to do so is given by the prior art, which disclose other supplements for yeast cultures include at least tryptone and glycerol.  One of ordinary skill would have a reasonable expectation of success because yeast media options were known in the prior art.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.
Applicants assert Schoeman et al. fail to teach a process for producing a pediocin PA-1 using a Pichia pastoris strain X33::ped deposited as NRRL Y-67635 and a pair of oligonucleotides used as primers for generating an optimized DNA sequence for combining with the Pichia pastoris strain X33::ped.
Applicants’ remarks are not persuasive.  
Claim 8(i) has been amended to recite a Pichia pastoris strain X33::ped deposited as NRRL Y-67635 and a pair of oligonucleotide primers.
Further, Schoeman et al. is cited as a 103 reference with at least Gutiérrez et al./Invitrogen.

As noted above, Gutiérrez et al. disclose S. cerevisiae has not always proven to be ideal as a foreign gene expression host, including heterologous production of bacteriocins (p. 3005).  Gutiérrez et al./Invitrogen disclose high level expression of active proteins with the Pichia pastoris expression system comprising pPICZαA.
Therefore, one of ordinary skill would have reasonable motivation to substitute the Pichia pastoris X-33 yeast strain and pPICZαA for the S. cerevisiae and vector in the method of producing active pediocin PA-1 of Schoeman et al. and further purify the pediocin PA-1 of Schoeman et al. because there was interest in obtaining pediocin PA-1 in purified form for use as a food preservative.  One of ordinary skill would have a reasonable expectation of success because strategies for bacteriocin production and their recovery and purification were known in the prior art.
For at least these reasons, the claims are unpatentable under 35 U.S.C. 103.

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656